Fish, C. J.
What purports to he a brief of evidence in this ease covers forty-five typewritten pages. Twenty pages thereof, under the heading, “Objections, Motions, Rulings, etc.,” consist of questions to witnesses, answers thereto, objections, fully set forth, to specified evidence in numerous instances, various rulings in respect to the admissibility of evidence, colloquies between the counsel and the court and between counsel, and numerous rulings of the court, and eleven pages thereof are made up of documentary evidence, wherein each document is set out in its entirety. Held, that as all the assignments of error necessarily require a consideration of the brief of evidence, and as no brief thereof, such as is required by law, was prepared and filed in the case, this court will not pass upon such assignments of error; and the judgment of the trial court is therefore affirmed. American Standard Jewelry Co. v. Goodman, 127 Ga. 544 (56 S. E. 642) ; Rexford v. Bleckley, 131 Ga. 678 (63 S. E. 337), and eases cited.

Judgment affirmed.


All the Justices concur.